Citation Nr: 1440281	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1961 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a back disorder. 

In January 2009, the Veteran testified at a personal hearing held before the Decision Review Officer (DRO).  A transcript has been incorporated into the record.

In a December 2011 decision, the Board denied service connection for a back disorder.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand, vacated the December 2011 Board decision denying service connection for a back disorder, and remanded the claim to the Board for readjudication in accordance with the Joint Motion for Remand.  The issue was then remanded by the Board in May 2013 to obtain a VA examination.  This was accomplished and the Board again adjudicated the Veteran's claim in November 2013 and denied service connection for a back disorder.  The Veteran appealed the Board's November 2013 decision to the Court.

In April 2014, the Court vacated the Board's November 2013 decision pursuant to a Joint Motion for Remand.  The parties to the Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board had provided inadequate reasons or bases for finding the Veteran's lay testimony not credible and also failed to provide an adequate VA examination and medical opinion.  With respect to the June 2013 VA examination report and August 2013 VA addendum medical opinion relied on by the Board, the parties agreed that, while acknowledging evidence of past back fusion surgery, the VA examiner did not address whether there was evidence that the Veteran had received multiple spinal fusion surgeries and how long ago they occurred.  

The parties further agreed that the Board's finding that the Veteran's lay testimony regarding continuity of symptomatology was not credible failed to take into consideration the multiple fusion surgeries the Veteran claimed to have had, particularly the first alleged surgery in 1969, which would be proximate to (but over two years after) discharge from service.  

Finally, the parties noted that the Veteran had reported undergoing five lumbar spine surgeries beginning after service.  The parties agreed that, while the Board stated none of these records had been submitted to VA, the Board failed to discuss the steps VA undertook to obtain these surgical results.  

The parties to the April 2014 Joint Motion for Remand agreed that remand was required so that the Board may provide (1) the Veteran with an adequate medical examination and opinion that takes into consideration the Veteran's past spinal surgical procedures; and (2) an adequate statement of reasons or bases pertaining to the Veteran's lay statements that he injured his back in service that takes into consideration the Veteran's subsequent spinal fusion surgeries.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The parties to the April 2014 Joint Motion for Remand specifically agreed that the June 2013 VA examination report and August 2013 VA addendum medical report were inadequate because, while acknowledging evidence of past back fusion surgery, the VA examiner did not address whether there was evidence that the Veteran had received multiple spinal fusion surgeries and how long ago they occurred.  Upon remand, the Veteran should be provided with a new VA examination that should specifically address the Veteran's reported post-service spinal fusion surgeries.  

Additionally, the parties to the April 2014 Joint Motion for Remand noted that, while the Board stated none of the records relating to the Veteran's claimed spinal surgeries had been submitted to VA, the Board did not discuss the steps VA undertook to obtain these medical records.  Review of the record reflects that, in May 2008, the Veteran submitted a VA Form 21-4142 for Dr. W.; handwritten notations from RO staff indicating that, in June 2008, this form was returned to the Veteran for completion because the form did not include the dates of treatment and type of disorder; and that the VA Form 21-4142 for Dr. W.'s records was never returned.  However, the Board finds that the AOJ again should contact the Veteran and request he submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for back disorder (and not already of record), specifically surgical records for the claimed five spinal surgeries.  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for back disorder.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records  

2.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of claimed back disorder.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose all back disabilities and then offer the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that any current back disability was incurred in or caused by active service?  In offering the opinion, the VA examiner should specifically address whether there evidence that the Veteran first underwent the first of multiple spinal fusion surgeries after service in 1969; if so, whether there is any indication how long ago the surgeries occurred; and the significance of post-service surgeries beginning in 1969 to show that the Veteran had a back disorder years earlier during service. 

For the purposes of rending the requested opinion, the VA examiner should assume the occurrence of a muscle strain of the back in service while maneuvering torpedoes, should specifically address and comment on the February 2009 private opinion from Dr. M.W., and whether post-service surgeries suggest the Veteran had a back disorder that began during service.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

